On petition for rehearing it is pointed out that the record shows that forty-seven of the lots had been deeded with restrictions. It also appears that one or more of the appellees held under such deed. All of such deeds had been duly recorded.
These facts do not alter the conclusion reached in our opinion and judgment of December 2d 1947.
Under the settled law the restrictions so made must be held to have been made for the benefit of the grantor and did not inure to the benefit of the grantee or to any other grantee as the restrictions in terms applied only to the deed in which they appeared. Restrictions applying to lots conveyed without *Page 771 
restrictions in the deeds to same could be proved only by matters of record showing restrictions applying to such lots so as to affect subsequent purchasers.
It, therefore, follows that proof of the allegations of the bill of complaint would not entitle plaintiffs to the relief prayed.
Petitioners have also filed motion for leave to amend the bill of complaint in the court below in the following respects:
"1. By alleging that a general plan or scheme was advertised to the world by the original subdividors of Cypress Estates, Inc., when said subdivision was put on the market for sale, by a full page advertisement in. The Tampa Sunday Morning Tribune of October 19th 1924, which advertisement, among other things, contained the following: `and properly restricting theentire property.'
"2. By alleging that nine of the eleven plaintiffs were original purchasers and are still owners of property in said subdivision, and that their duly recorded deeds contain the restrictions prohibiting ownership or occupancy by negroes in said subdivision."
The proposed allegations would add nothing of value to the equity of the bill and, therefore, this motion and the petition for rehearing should be denied.
So ordered.
THOMAS, C. J., SEBRING and BARNS, JJ., concur.